Judgment, Supreme *489Court, New York County (Joseph Teresi, J.), entered May 2, 1995, awarding plaintiffs damages after inquest, and bringing up for review an order, same court (Diane Lebedeff, J.), entered on or about July 12, 1994, which granted plaintiffs’ motion to strike defendants’ pleadings for refusal to obey orders for disclosure, unanimously affirmed, with costs.
Defendants’ disobedience of a series of court orders directing the production of documentary material and the appearance of the individual defendant for deposition constituted precisely the sort of dilatory and obstructive, and thus contumacious, conduct warranting the striking of their answers (see, Zletz v Wetanson, 67 NY2d 711; Seamon v Apel, 191 AD2d 406; Pan World Constr. Corp. v 791 Park Ave. Corp., 185 AD2d 105, lv dismissed and denied 80 NY2d 1005; Henry Rosenfeld, Inc. v Bower & Gardner, 161 AD2d 374). There is no merit to defendants’ argument that proof as to the collectibility of the arbitration award in plaintiffs’ favor should have been required at the inquest. That issue refers to liability, not damages and was resolved when defendants’ answer was stricken. Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.